DETAILED ACTION
Introduction
This Final Office Action is in response to an amendment and remarks filed on January 26, 2021. 

Claims 1, 2, 5, 6, 10, 11, 15, and 16 are amended.
Claims 1-20 are pending. 

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not drawn to a judicial exception to patentability.  Specifically, the Applicant submits that the newly added limitation: “issue one or more system-based commands to one or more components of the environment so the one or more actions are automatically implemented . . . ;” is not an abstract idea.  See Remarks pp. 14-15.  In response, the Examiner submits that this limitation merely amounts to instructions to apply the abstract idea of “calculating a risk score and determining actions to be performed based on the risk score.”  The limitation does not provide a practical application because no technical improvement is recited.   An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  The present claims merely recite the idea of a solution or outcome – providing a command to reduce risk – rather than providing a particular 
The Applicant further submits that the capturing of data provides a practical application.  See Remarks p. 16.  In response, the Examiner submits that merely providing data and/or inputting data with sensors is insufficient to demonstrate a practical application.  Collecting information, analyzing it, and reporting the result does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).
The Applicant additionally contends that the claims provide a new computer functionality.  See Remarks p. 16.  The Examiner respectfully disagrees.  As explained above, simply reciting a computer command, at a high level of generality, for providing a general solution to a problem does not amount to a practical application.  
The Applicant additionally submits that the recitation of sensors in exemplary claim 4 provide a practical application.  In response, the Examiner points to the rejection, below, which concludes that the role of the sensors amounts to insignificant extra-solution activity.  Moreover, the sensors are used in a well-understood, routine, and conventional manner for data collection and input.  The Applicant contends that a technological improvement to the sensors is provided, but the sensors are claimed at a high level of generality and merely used in a conventional manner.  For example, it is unclear what structure is intended by a ‘hand wash sensor’ and a ‘room sensor.’  No objective standard is provided for determining ‘how effective the environmental resource cleans a room of the patient.’  
The Applicant additionally contends that the claims do not pre-empt the use of reducing HACs and HAIs.  In response, the Examiner submits that the claims pre-empt the use of an abstract idea, which is a judicial exception.  If the claims amount to an abstract idea without significantly more, then they are not subject matter eligible.  The test for subject matter eligibility 
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over Chiu in view of Muller-Wende and Amarasingham; contending that Muller-Wende does not teach the limitation: “identify activity related data associated with hygiene of the environmental resource based on the detected data.”  The Examiner respectfully disagrees.  In ¶[0091], Muller-Wende discloses sensors on cleaning cloths or a laundry can to determine use.  This is the apparent meaning of the limitation.  Chiu teaches the use of profile information by teaching patient care resource data in ¶[0014] and [0031].  Chiu also teaches activity data related to risk in ¶[0025] by teaching high risk activities, such as alcohol consumption; and exercise habits.  The teaching of the cleanliness data from Muller-Wende is combined with the teachings of Chiu to arrive at the claimed invention.  The use of multiple factors comprised of various quantities, taught by Chiu, constitutes an overall risk score based on multiple scores.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to calculating a risk score and determining actions to be performed based on the score (as evidenced by exemplary claim 1; “calculate an overall risk score;” and “determine one or more actions to be performed based on at least the overall risk score”), abstract ideas.  Mathematical concepts are ineligible abstract idea, including mathematical calculations.  In addition, certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “obtain [ ] detected data,” “transmit the detected data,” “receive the detected data,” “calculate a first risk score . . . based on the detected data,” “identify activity related data;” calculate a second risk score;” “calculate an overall risk score based [ ] on the first and second risk scores;” “determine one or more actions to be performed based on at least the overall risk score;” and “issue one or more system-based commands.”  The steps are all steps for data input, data analysis, and data reporting related to the abstract ideas of calculating a risk score and determining actions to be performed based on the score  that, when considered alone and in combination, are part of the abstract ideas of calculating a risk score and determining actions to be performed based on the score.  The dependent claims further recite steps for data input (see claims 2) and data analysis (see claims 3) that are part of the abstract idea of calculating a risk score and determining actions to be performed based on the score.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mathematical 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a server with processor and memory in independent claim 1; an apparatus with a memory in independent claim 10; and a computer readable medium in claim 15).  See MPEP §2106.04(a).  The claims do recite the use of sensors, but the sensors are merely used for data gathering that amounts to insignificant extrasolution activity.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server with processor and memory in independent claim 1; an apparatus with a memory in independent claim 10; and a computer readable medium in claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer and sensors, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: an element that is found to amount to insignificant extrasolution activity in step 2A of the analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional.  The sensors of independent claims 1, 5, 10, and 15 are merely used for data gathering that is well-understood, routine, and conventional; as evidenced by ¶[0005] and [0020] of US 2013/0197942 A1 to Chiu et al., which 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, 8, 10, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to Chiu et al. (hereinafter ‘CHIU’) in view of US 2017/0270267 A1 to Muller-Wende et al. (hereinafter ‘MULLER-WENDE’) and US 2015/0213225 A1 to Amarasingham et al. (hereinafter ‘AMARASINGHAM’).

Claim 1 (Currently Amended)
CHIU discloses a system comprising: one or more sensors (see ¶[0005] and [0020]; sensors and algorithms for monitoring those sensors) configured to: detect data related to at least one of: a patient (see abstract; a dynamic risk score for each patient in a plurality of patients), an environment to which the patient is exposed (see ¶[0003]; offer a standard of care in a hospital), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population), 
obtain the detected data, and transmit the detected data (see ¶[0020]; physiological data devices may be used to measure sensor data and transmit data to communication device); and 
a server configured to receive the detected data (see again ¶[0020]; communication devices will be capable of wirelessly communicating with one or more internet servers), the server comprising: a receiver (see again ¶[0020]; wireless communication with servers) configured to: 
receive the detected data (see again ¶[0020]; wireless communication with servers); and a processor coupled to a memory (see again ¶[0020]; a server), the processor configured to: 
calculate a first risk score for the patient based on the detected data (see abstract; a dynamic risk score for each patient).
CHIU does not specifically disclose, but MULLER-WENDE discloses, identify activity related data associated with hygiene of the environmental resource based on the detected data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU further discloses calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0014] and [0031]; risk scores are calculated not only based on patient data, but on patient care resource data; including profiles for physicians, specialists, and medical care coordinators), and the activity related data (see ¶[0025]; high risk activity, alcohol consumption, exercise habits, etc.).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system 
CHIU additionally discloses calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly); and 
determine one or more actions to be performed based on at least the overall risk score (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the one or more actions reducing risk value (see ¶[0104], [0126] and [0144]; the system can accurately identify patients at high risk and decrease delays in administering therapies aimed at reducing the likelihood of poor outcomes), the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections), and issue one or more system-based commands to one or more components of the environment so the one or more actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended therapies, alerts, Continuity of Care Documents, flags, appointment reminders, telemedicine video communications, simulation results and recommendations, healthcare staff location and availability.  See also ¶[0093], [102] and [0113]; reserve resources for anticipated use.  Alert the healthcare staff to raise the patient’s body temperature, as well as adjust the operating room temperature and humidity settings).


Claim 3 (Original)
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM discloses the system as set forth in claim 1.
CHIU further discloses wherein, prior to the determining the one or more actions to be performed based on the at least the overall risk score, the processor analyzing at least one of the one or more actions to predict an effect of the at least one of the one or more actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 4 (Original)
The combination of CHIU and AMARASINGHAM discloses the system as set forth in claim 1.
The combination of CHIU and AMARASINGHAM does not specifically disclose, but MULLER-WENDE discloses, wherein the one or more sensors comprise at least one of: a hand wash sensor configured to detect information related to handwashing of the environmental resource (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and 
a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient.
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claim 5 (Currently Amended)
CHIU discloses a method comprising: receiving detected data (see abstract the risk score receives real time data) related to at least one of a patient  (see abstract; a dynamic risk score for each patient in a plurality of patients), an environment to which the patient is exposed (see ¶[0003]; offer a standard of care in a hospital), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population), the detected data being detected by one or more sensors (see ¶[0005] and [0020]; sensors and algorithms for monitoring those sensors); 
calculating a first risk score for the patient based on the detected data (see abstract; a dynamic risk score for each patient).
CHIU does not specifically disclose, but MULLER-WENDE discloses, identifying activity related data associated with hygiene of the environmental resource based on the detected data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU further discloses, calculating a second risk score for the environmental resource based on profile information associated with the environmental resource (see , and the activity related data (see ¶[0025]; high risk activity, alcohol consumption, exercise habits, etc.).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
CHIU additionally discloses calculating an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly); and 
determining one or more actions to be performed based on at least the overall risk score (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the one or more actions reducing risk value (see ¶[0104], [0126] and [0144]; the system can accurately identify patients at high risk and decrease delays in administering therapies aimed at reducing the likelihood of poor outcomes), 
the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections). and
issuing one or more system-based commands to one or more components of the environment so the one or more actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended therapies, alerts, Continuity of Care Documents, flags, appointment reminders, telemedicine video communications, simulation results and recommendations, healthcare staff location and availability.  See also ¶[0093], [102] and [0113]; reserve resources for anticipated use.  Alert the healthcare staff to raise the patient’s body temperature, as well as adjust the operating room temperature and humidity settings).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes reducing the risk of poor outcomes, including hospital-acquired infections.  It would have been obvious to reduce the likelihood of poor outcomes, such as hospital-acquired infections, as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  

Claim 8 (Original)
The combination of CHIU, MULLER-WENDE and AMARASINGHAM discloses the method as set forth in claim 5.
CHIU additionally discloses further comprising, prior to the determining, analyzing at least one of the one or more actions to predict an effect of the at least one of the one or more actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 10 (Currently Amended)
CHIU discloses an apparatus comprising: a receiver configured to receive detected data (see ¶[0020]; physiological data devices may be used to measure sensor data and transmit data to communication device.  Communication devices will be capable of wirelessly communicating with one or more internet servers) related to at least one of a patient (see abstract; a dynamic risk score for each patient in a plurality of patients), an environment to which the patient is exposed (see ¶[0003]; offer a standard of care in a hospital), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population); and 
logic coupled to the receiver, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic (see abstract and ¶[0029]); a processor configured to calculate a score), the logic configured to: 
calculate a first risk score for of the patient based on the detected data (see abstract; a dynamic risk score for each patient),
CHIU does not specifically disclose, but MULLER-WENDE discloses, identify activity related data associated with hygiene of the environmental resource based on the detected data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU further discloses calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0014] and [0031]; risk scores are calculated not only based on patient data, but on patient care resource data; including profiles for physicians, specialists, and medical care coordinators), and the activity related data (see ¶[0025]; high risk activity, alcohol consumption, exercise habits, etc.).

CHIU additionally discloses calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly); and 
determine one or more actions to be performed based on at least the overall risk score (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the one or more actions reducing risk value (see ¶[0104], [0126] and [0144]; the system can accurately identify patients at high risk and decrease delays in administering therapies aimed at reducing the likelihood of poor outcomes), the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections), and issue one or more system-based commands to one or more components of the environment so the one or more actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated .
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes reducing the risk of poor outcomes, including hospital-acquired infections.  It would have been obvious to reduce the likelihood of poor outcomes, such as hospital-acquired infections, as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  

Claim 13 (Original)
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM discloses the apparatus as set forth in claim 10.
CHIU additionally discloses wherein, prior to the determining the one or more actions to be performed based on at least the overall risk score, the logic is configured to analyze at least one of the one or more actions to predict an effect of the at least one of the one or more actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 15 (Currently Amended)
CHIU discloses a non-transitory computer readable medium comprising a set of instructions (see abstract and ¶[0020] & [0029]; A processor configured to calculate a score.  Communication devices will be capable of wirelessly communicating with one or more internet servers.  Dynamic risk server includes a computer readable medium with computer instructions , which when executed by one or more processors of a device (see again ¶0029]; a processor configured to calculate a score), cause the device to: receive detected data (see ¶[0005] and [0020]; sensors and algorithms for monitoring those sensors) related to at least one of a patient (see abstract; a dynamic risk score for each patient in a plurality of patients), an environment to which the patient is exposed (see ¶[0003]; offer a standard of care in a hospital), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population);  
calculate a first risk score for the patient based on the detected data (see abstract; a dynamic risk score for each patient);
CHIU does not specifically disclose, but MULLER-WENDE discloses, identify activity related data associated with hygiene of the environmental resource based on the detected data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU further discloses, calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0014] and [0031]; risk scores are calculated not only based on patient data, but on patient care resource data; including profiles for physicians, specialists, and medical care coordinators), and the activity related data (see ¶[0025]; high risk activity, alcohol consumption, exercise habits, etc.).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system 
CHIU additionally discloses calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly); and 
determine one or more actions to be performed based on at least the overall risk score (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the one or more actions reducing risk value (see ¶[0104], [0126] and [0144]; the system can accurately identify patients at high risk and decrease delays in administering therapies aimed at reducing the likelihood of poor outcomes), the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections), and issue one or more system-based commands to one or more components of the environment so the one or more actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended therapies, alerts, Continuity of Care Documents, flags, appointment reminders, telemedicine video communications, simulation results and recommendations, healthcare staff location and availability.  See also ¶[0093], [102] and [0113]; reserve resources for anticipated use.  Alert the healthcare staff to raise the patient’s body temperature, as well as adjust the operating room temperature and humidity settings).


Claim 18 (Original)
The combination of CHIU, MULLER-WENDE and AMARASINGHAM discloses the non-transitory computer readable medium as set forth in claim 15.
CHIU additionally discloses wherein, prior to the determining the one or more actions to be performed based on the at least the overall risk score, at least one of the one or more actions is analyzed to predict an effect of the at least one of the one or more actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claims 2, 6, 7, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to CHIU et al. in view of US 2017/0270267 A1 to MULLER-WENDE et al. and US 2015/0213225 A1 to AMARASINGHAM et al. as applied to claim 1 above, and further in view of US 2018/0018429 A1 to Rice (hereinafter ‘RICE’).

Claim 2 (Currently Amended)
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM discloses the system as set forth in claim 1.
CHIU further discloses wherein the detected data relates to each of the patient (see abstract; calculate a dynamic risk score for each patient), the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM does not explicitly disclose, but RICE discloses, and the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience . 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 6 (Currently Amended)
The combination of CHIU, MULLER-WENDE and AMARASINGHAM discloses the method as set forth in claim 5.
CHIU further discloses wherein the detected data relates to each of the patient (see abstract; calculate a dynamic risk score for each patient), the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM does not explicitly disclose, but RICE discloses, and the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the 

Claim 7 (Original)
The combination of CHIU, MULLER-WENDE, AMARASINGHAM, and RICE discloses the method as set forth in claim 6.
CHIU additionally discloses further comprising acquiring the data using at least a patient monitoring sensor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data).
CHIU does not specifically disclose, but MULLER-WENDE discloses, an environment sensor (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and an environmental resource sensor (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claim 11 (Currently Amended)
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM discloses the apparatus as set forth in claim 10.
wherein the detected data relates to each of the patient (see abstract; calculate a dynamic risk score for each patient), the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM does not explicitly disclose, but RICE discloses, the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 12 (Original)
The combination of CHIU, MULLER-WENDE, AMARASINGHAM, and RICE discloses the apparatus as set forth in claim 11.
CHIU additionally discloses wherein the detected data is acquired using a patient monitoring sensor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data)
CHIU does not specifically disclose, but MULLER-WENDE discloses, an environment sensor (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and an environmental resource sensor (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE 

Claim 16 (Currently Amended)
The combination of CHIU, MULLER-WENDE and AMARASINGHAM discloses the non-transitory computer readable medium as set forth in claim 15.
CHIU further discloses wherein the detected data relates to each of the patient (see abstract; calculate a dynamic risk score for each patient), the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes 
The combination of CHIU, MULLER-WENDE, and AMARASINGHAM does not explicitly disclose, but RICE discloses,  the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 17 (Original)
The combination of CHIU, MULLER-WENDE, AMARASINGHAM, and RICE discloses the non-transitory computer readable medium as set forth in claim 16.
wherein the detected data is acquired using at least a patient monitoring sensor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data).
CHIU does not specifically disclose, but MULLER-WENDE discloses, an environment sensor (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and an environmental resource sensor (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claims 9, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to CHIU et al. in view of US 2017/0270267 A1 to MULLER-WENDE et al., US 2015/0213225 A1 to AMARASINGHAM et al., and US 2018/0018429 A1 to RICE as applied to claims 1 and 7 above, and further in view of US 2011/0106627 A1 to LaBoeuf et al. (hereinafter ‘LABOEUF’).

Claim 9 (Original)
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE discloses the method as set forth in claim 7.
wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor.
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE does not explicitly disclose, but LABOEUF discloses, wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of an environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores using information gathered from sensors (see ¶[0005]).  LABOEUF discloses physiological and environmental monitoring systems and methods that includes monitoring for bacteria and viruses.  It would 

Claim 14 (Original)
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE discloses the apparatus as set forth in claim 12.
CHIU further discloses wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor, 
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE does not explicitly disclose, but LABOEUF discloses, wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of the environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores using information gathered from sensors (see ¶[0005]).  LABOEUF discloses physiological and environmental monitoring systems and methods that includes monitoring for bacteria and viruses.  It would have been obvious to include bacteria and virus monitoring as taught by LABOEUF in the system executing the method of CHIU with the motivation to calculate risk for a patient using sensor information.

Claim 19 (Original)
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE discloses the non-transitory computer readable medium as set forth in claim 17.
CHIU further discloses wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor. 
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, and RICE does not explicitly disclose, but LABOEUF discloses, wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of the environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores using information gathered from sensors (see ¶[0005]).  LABOEUF discloses physiological and environmental monitoring systems and methods that includes monitoring for bacteria and viruses.  It would have been obvious to include bacteria and virus monitoring as taught by LABOEUF in the system executing the method of CHIU with the motivation to calculate risk for a patient using sensor information.

Claim 20 (Original)
The combination of CHIU, AMARASINGHAM, MULLER-WENDE, RICE, and LABOEUF discloses the non-transitory computer readable medium as set forth in claim 19.
CHIU does not specifically disclose, but LABOEUF discloses, wherein the environment sensor is provided in at least one of a HVAC system, ATP readers, thermostats, and light systems (see ¶[0007]; each environmental sensor is configured to detect environmental information, such as airborne particle density, optical radiation, light intensity, light frequency, light flicker, light phase, and thermal energy).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624